Citation Nr: 0634340	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) with 
major depressive disorder, currently rated as 30 percent 
disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).  




FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
reduced reliability, due to such symptoms as depressed mood, 
anxiety, and sleep difficulty.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in June 2006 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  A letter in this regard was issued in March 
2006.  Regardless, in this case, the claim is being denied, 
so the matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in November r2001, May 2004, 
December 2005, and June 2006.  The letters notified the 
claimant of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether or not the claimant or VA bore the burden 
of producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2006), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2006).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 30 
percent is warranted for PTSD at any time during the appeal 
period.  We conclude that the disorder has not significantly 
changed and that a uniform rating is appropriate.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 
71 to 80 reflect no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork) and if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument).  In reaching a determination in this case, the 
Board has considered the whole of the evidence, to include 
the appellant's statements, the assigned GAF scores, and the 
medical opinions.  The decision is based on the whole of the 
evidence, to include the GAF scores, medical opinions, and 
the veteran's statements.  In August 2002, GAF scores of 68 
and 70 were assigned.  In January 2003, a GAF score of 68 was 
assigned.  In June 2004, a GAF score of 60 was assigned.  In 
July 2004, a GAF score of 65 was assigned.  In August 2004 
and November 2004, GAF scores of 55-65 were assigned.  In 
January 2005 and January 2006, GAF scores from 55-65 were 
assigned.  

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  Essentially, he asserts that he has depression, 
stress, and sleep difficulty.  

An evaluation in excess of 30 percent for PTSD is not 
warranted.  In April 2003, his speech was normal, he had good 
eye contact, and his hygiene was noted to be good.  An August 
2003 VA examination report noted he was adequately groomed 
and cooperative.  Good eye contact was noted.  His speech was 
normal, him memory was three out of three, insight and 
judgment were good, and he was able to think abstractly.  A 
January 2004 VA treatment record notes he enjoyed canoeing 
with his girlfriend, gardening, and had enjoyed attending 
party.  His speech was normal.  In August 2004, his speech 
was noted to be quiet and his eye contact was good.  Hygiene 
was noted to be good.  In September 2004, his speech was 
normal, and eye contact was moderate.  His dress was noted to 
be neat and his hygiene was good.  An August 2005, VA 
treatment record notes he attended church and traveled as a 
missionary.  

The Board notes that in August 2004 he was noted to have a 
flat affect, depressed mood, erratic sleep, and poor eye 
contact, anxiety, and in September 2004, depressed mood was 
noted.  Regardless, there is no evidence of panic attacks 
more than once a week.  In addition, while his concentration 
was noted to be "spotty" in June 2004, there is no evidence 
of a thought disorder.  In April 2003, his thought process 
and thought content were logical and sequential.  In January 
2004, his thought process was intact.  In August 2004, his 
thought process was intact and logical, and in September 
2004, his thought process was logical and sequential.  While 
the August 2002 VA examination report notes thought content 
was positive or "vague" suicidal ideation, and records, to 
include a June 2004 record note the veteran had an urge to 
hit someone, in April 2003, January 2004 and September 2004 
no suicidal or homicidal ideation was specifically noted.  
The Board notes that the August 2002 VA examiner assigned GAF 
scores of 68 and 70.  

The veteran's overall disability picture is represented by a 
30 percent evaluation.  The evidence does not show 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; impaired judgment, or 
difficulty in establishing and maintaining effective work and 
social relationships due to PTSD.  An April 2003 letter from 
the veteran's reflects the veteran used sick leave in 1999, 
2000, 2001, 2002, and 2003.  To the extent that the employer 
asserts that the sick leave used was due to PTSD, the Board 
finds the January 2006 opinion of the veteran's private 
doctor to be more probative, and competent.  That examiner 
specifically stated that the veteran was able to handle his 
work at a job he had held for many years.  Difficulty at work 
was attributed to the increasing complexity of his 
assignments as a result of his status, as well as anxiety and 
depression.  To the extent that the report notes lost time 
from work, the Board notes that the 30 percent evaluation 
assigned contemplates occupational impairment due to 
depressed mood and anxiety.  

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Board finds the objective 
medical evidence to be more probative of the degree of 
disability than the veteran's unsupported lay statements.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


